NO. 07-04-0243-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 27, 2004

______________________________


DAVIE HARRISON, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

NO. 33,442; HONORABLE LEE WATERS, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Following the dismissal of his civil suit pursuant to chapter 14 of the Texas Civil and
Practice Remedies Code, appellant filed a notice of appeal. (1)  On May 4, 2004, he filed a
motion to withdraw his appeal.  Although the signature line on the motion is blank, appellant
did sign his transmittal letter in which he indicates he intends to file a motion to withdraw
his appeal.  We apply Rule 2 of the Texas Rules of Appellate Procedure to suspend the
operation of Rule 9.1(b) which provides that a party without representation must sign any
document filed.  Without passing on the merits of the appeal, we grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a).
	Accordingly, the appeal is dismissed.
						Don H. Reavis
						    Justice
1. Harrison expressed an intent to appeal dismissal of a writ of mandamus.  However,
by the dismissal order, the trial court recited that it considered Harrison's original petition
and found the claim had no arguable basis in law or fact and the realistic chances of
ultimate success were slight. 

	We have now been furnished with a suggestion of death by the State with a certified
copy of a death certificate attached showing that appellant was killed on October 10, 2003. 
The death of appellant during the pendency of his appeal deprives this court of jurisdiction. 
See Vargas v. State, 659 S.W.2d 422 (Tex. Crim. App. 1983).
	Because of the lack of jurisdiction to enter any other order, this appeal must be, and
is hereby, permanently abated and no further proceedings in this court or the court below
may be taken.  See id. at 423.
	It is so ordered.
							John T. Boyd
							Senior Justice

Do not publish.
 

1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.  Tex. Gov't Code Ann. §75.002(a)(1) (Vernon Supp. 2003).